DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a) regarding claim 7:
It is unclear and therefore indefinite if “the resistive element” in line 11 is the same “a resistive element” of claim 1.
It is unclear and therefore indefinite if “the short circuit element” in lines 12-13 is the same as “a short circuit element “ of claim 1.
b) regarding claim 12: 
It is unclear and therefore indefinite if “the resistive element” in line 10 is the same “a resistive element” of claims 1 and 7.
It is unclear and therefore indefinite if “the short circuit element” in lines 11-12 is the same as “a short circuit element “ of claims 1 and 7.

c) regarding claims 8-11 and 13-18: 
These claims are rejected based on their dependency from claims 7 and 12.
d) regarding claim 19:
It is unclear and therefore indefinite if “the resistive element” in lines 10-11 is the same “a resistive element” of claim 1.
It is unclear and therefore indefinite if “the short circuit element” in lines 11-12 is the same as “a short circuit element “ of claim 1.
Allowable Subject Matter
Claims 1-6 and 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or make obvious a D-type flip-flop, comprising: a first connecting device having a first terminal and a second terminal, wherein the first terminal of the first connecting device receives a first supply voltage; a first first-type transistor having a gate terminal, a first drain/source terminal, and a second drain/source terminal, wherein the gate terminal of the first first-type transistor receives an input signal, the first drain/source terminal of the first first-type transistor is connected with the second terminal of the first connecting device, and the second drain/source terminal of the first first-type transistor is connected to a first node; a first second-type transistor having a gate terminal, a first drain/source terminal and a second drain/source terminal, wherein the gate terminal of the first second-type transistor receives a clock signal, and the first drain/source terminal of the first second-type transistor is connected to the first node; a second second-type transistor having a gate terminal, a first drain/source terminal and a second drain/source terminal, wherein the gate terminal of the second second-type transistor receives the input signal, and the first drain/source terminal of the second second-type transistor is connected with the second drain/source terminal of the first second-type transistor; a second connecting device having a first terminal and a second terminal, wherein the first terminal of the second connecting device is connected with the second drain/source terminal of the second second-type transistor, and the second terminal of the second connecting device receives a second supply voltage; a second first-type transistor having a gate terminal, a first drain/source terminal and a second drain/source terminal, wherein the gate terminal of the second first-type transistor receives the clock signal, and the first drain/source terminal of the second first-type transistor receives the first supply voltage; a third first-type transistor having a gate terminal, a first drain/source terminal and a second drain/source terminal, wherein the gate terminal of the third first-type transistor is connected to the first node, the first drain/source terminal of the third first-type transistor is coupled to the second drain/source terminal of the second first-type transistor, and the second drain/source terminal of the third first-type transistor is connected to a second node; a third second-type transistor having a gate terminal, a first drain/source terminal and a second drain/source terminal, wherein the gate terminal of the third second-type transistor receives the clock signal, the first drain/source terminal of the third second-type transistor is coupled to the second node, and the second drain/source terminal of the third second-type transistor receives the second supply voltage; a fourth first-type transistor having a gate terminal, a first drain/source terminal and a second drain/source terminal, wherein the gate terminal of the fourth first-type transistor is connected to the second node, and the first drain/source terminal of the fourth first-type transistor is coupled to the first supply voltage; a fifth first-type transistor having a gate terminal, a first drain/source terminal and a second drain/source terminal, wherein the gate terminal of the fifth first-type transistor receives the clock signal, the first drain/source terminal of the fifth first-type transistor is connected with the second drain/source terminal of the fourth first-type transistor, and the second drain/source terminal of the fifth first-type transistor is connected to a third node; and a fourth second-type transistor having a gate terminal, a first drain/source terminal and a second drain/source terminal, wherein the gate terminal of the fourth second-type transistor is connected to the second node, the first drain/source terminal of the fourth second-type transistor is connected to the third node, and the second drain/source terminal of the fourth second-type transistor is coupled to the second supply voltage, wherein one of the first connecting device and the second connecting device is a resistive element, and the other of the first connecting device and the second connecting device is a short circuit element, as required by claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick O'Neill whose telephone number is (571)270-1677. The examiner can normally be reached Monday- Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK O NEILL/           Primary Examiner, Art Unit 2842